      Case 1:19-cr-00786-ER Document 9 Filed 11/04/20 Page 1 of 1




November 2, 2020
                                    The November 5 status conference is hereby
VIA ECF                             adjourned to January 7, 2021 at 11:00 a.m.
The Honorable Edgardo Ramos
                                    SO ORDERED.
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Tyron Burgess,
      19 CR 786

Dear Judge Ramos:

With the consent of the government, I write to seek an adjournment of the status
conference currently scheduled for November 5, 2020 in the above-referenced
supervised release matter. The purpose of the adjournment is to permit the
parties more time to continue their discussions regarding a resolution. To
accommodate defense counsel’s schedule, I ask for an adjourned date in early to
mid-January 2021.

Respectfully submitted,

/s/ Julia Gatto
Julia L. Gatto
Assistant Federal Defender
(212) 417-8750



cc:   all parties (via ECF)
